DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A, readable on claims 21-29, 31-38 and 41 in the reply filed on 11/17/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “said lever comprises a curved lever” in Lines 1-2, wherein the claim is unclear as to which lever comprises the curved lever since a first lever and a second lever has previously been defined in Claim 21.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 21-28, 31-38 and 41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,013,396 in view of Ouyang et al. (US Patent Application Publication No. 2017/0188795, hereinafter Ouyang). 


In regard to claim 21, ‘396 discloses an endoscope (Claim 1, Line 1) comprising: 
a steering actuation hub and a cannula extending distally therefrom along a longitudinal axis and having a bendable distal portion (Claim 1, Lines 2-4); 
a pistol-grip handle to which the steering actuation hub and the cannula are releasably attached to form said endoscope, (Claim 1, Lines 5-7); 
(Claim 1, Lines 8-12);
an elongated, rod-shaped second lever mounted to the steering hub for pivoting motion about said pivot axis and extending away from the steering hub in a second direction that is transverse to the longitudinal axis and is different from the first direction (Claim 1, Lines 13-17);
wherein each of said first and second levers is positioned relative to the handle to be engaged with a finger of a user holding said handle in a pistol-like grip (Claim 1, Lines 18-20); and
cables operatively connecting said first and second levers with the bendable distal portion of the cannula to cause said bendable distal portion of the cannula to bend relative to said longitudinal axis of the cannula in response to pivoting said first and second levers about said pivot axis (Claim 1, Lines 21-26);
wherein said bendable distal position of the cannula is configured to bend to an angle and in a direction relative to said longitudinal axis determined by degrees and directions of pivoting of said levers (Claim 1, Lines 27-30); and
wherein said levers and cables are coupled to each other such that pulling the first lever through a first angle pivots the second lever distally and pushing said first (Claim 1, Lines 31-36); 
wherein pulling the second lever proximally bends said distal portion of the cannula through said second angle and pivots the first lever distally and pushing said second lever distally and pushing said second lever distally bends said distal portion through said first angle and pivots the first lever proximally (Claim 1, Lines 37-42); 
wherein said bendable portion of the cannula is configured to bend through said first angle to a maximum angle that is less than a maximum angle through which said bendable portion is configured to bend in said second angle (Claim 1, Lines 43-47).
‘396 is silent with respect to wherein said cannula is mounted for rotation about said longitudinal axis relative to said pistol-grip handle. 
Ouyang teaches of an analogous handheld endoscope comprising a cannula (120) with a fluid hub and connection assembly (130) at a proximal end of the cannula.  The fluid hub and connection assembly (130) and cannula are detachably attached to a pistol grip handle (140) via a mechanical connector (320).  The cannula is rotatable with respect to the proximal portion of the assembly (130) and the pistol grip handle (140) via sleeve bearing (330).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of ‘396 with the sleeve bearing of Ouyang enabling 

In regard to claim 22, ‘396 teaches further including a connecting structure inside said steering actuation hub rigidly connecting to each other said first and second levers, wherein holding both levers in a selected position maintains said bendable distal portion of the cannula at a selected angle (Claim 2, Lines 1-5).

In regard to claim 23, ‘396 teaches in which said connecting structure comprises a pivot wheel internally mounted in said steering actuation hub for rotation about a third pivot axis, wherein said first and second levers are rigidly secured to said pivot wheel (Claim 3, Lines 1-5).

In regard to claim 24, ‘396 teaches in which said connecting structure comprises pulleys rigidly secured thereto, and said cables have proximal ends secured to an internal portion of the steering actuation hub away from said connecting structure and run over said pulleys and then distally within the cannula (Claim 4, Lines 1-6). 

In regard to claim 25, ‘396 teaches in which said first lever is configured to pivot to thereby bend the bendable portion of the cannula in a first angular direction and said second lever is configured to pivot to thereby bend the bendable portion of the cannula in a second angular direction opposite said first angular direction (Claim 5, Lines 1-6).

In regard to claim 26, ‘396 teaches in which said bendable portion of the cannula is configured to bend in said first angle through a maximum that is less than a maximum through which said bendable portion is configured to bend in said second angle (Claim 6, Lines 1-5).

In regard to claim 27, ‘396 teaches in which said bendable portion of the cannula is configured to bend in said first angle through a maximum less than 180 degrees and to bend in a second angle through a maximum that is more than 180 degrees (Claim 6, Lines 1-5).

In regard to claim 28, ‘396 teaches in which said cannula is configured for insertion into a patient's bladder and said bendable portion of the cannula is configured to bend in at least one of said first and second angles through more than 180 degrees so that a field of view originating at a distal tip of the cannula includes the bladder neck (Claim 7, Lines 1-7).

In regard to claim 31, ‘396 teaches further comprising an image display mounted on and mechanically supported by said handle (Claim 8, Lines 1-3).

In regard to claim 32, ‘396 teaches further comprising mechanical and electrical connectors on each of said handle and hub, wherein the mechanical connector on the hub mates with that on the handle by relative motion in a direction transverse to said longitudinal axis, and said electrical connectors are spaced proximally from said mechanical connectors by at least 5 cm when the endoscope is assembled by mating the hub to the handle (Claim 9, Lines 1-8). 

In regard to claim 33, ‘396 teaches in which said hub and cannula are pre-packaged in a sterile package (Claim 10, Lines 1-2).

In regard to claim 34, ‘396 discloses an endoscope (Claim 1, Line 1) comprising: 
a single-use disposable portion comprising a steering actuation hub and a cannula extending distally from said hub along a longitudinal axis and having a distal bendable portion (Claim 1, Lines 2-4);
(Claim 1, Lines 5-7);
an elongated first lever extending from the hub in a first direction transverse to said longitudinal axis and positioned to be engaged by a finger of a person holding said handle with the same hand in a pistol-like grip (Claim 1, Lines 8-12);
an elongated second lever extending from the hub in a second direction transverse to said longitudinal axis and positioned to be engaged by a finger of a person holding said handle with the same hand in a pistol-like grip (Claim 1, Lines 13-17);
each of said first and second levers being mounted to the steering actuation hub for pivoting motion about a pivot axis transverse to said longitudinal axis (Claim 1, Lines 18-20); and
lines operatively connecting said first and second levers with said distal bendable portion of the cannula to cause said distal bendable portion to bend relative to said longitudinal axis through a first angle in response to pivoting said first lever and through a second angle, opposite said first angle, in response to pivoting said second lever (Claim 1, Lines 21-26); and 
wherein one of said first and second angles is more than 180 degrees and the other is less than 180 degrees (Claim 6, Lines 1-5). 
‘396 is silent with respect to wherein said cannula is mounted for rotation about said longitudinal axis relative to said pistol-grip handle. 

It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of ‘396 with the sleeve bearing of Ouyang enabling rotation of the cannula with respect to the pistol grip handle thereby providing a physician with increased maneuverability of the shaft within a body cavity.

In regard to claim 35, ‘396 teaches in which each of said first lever and second lever is positioned to be engaged by a finger of a person holding said handle with the same hand in a pistol-like grip (Claim 1, Lines 18-20), and further including a connecting structure inside said hub rigidly connecting said first and second levers to each other, wherein holding both levers in a selected position maintains said bendable distal portion of the cannula at a selected angle (Claim 2, Lines 1-5).

In regard to claim 36, ‘396 teaches in which said connecting structure comprises a pivot wheel internally mounted in said steering actuation hub for (Claim 3, Lines 1-5).

In regard to claim 37, ‘396 teaches in which each of said first and second levers is configured to pivot in one direction to thereby bend the distal bendable portion of the cannula in one angular direction from said longitudinal axis and to pivot in an opposite direction to thereby bend the distal bendable portion of the cannula in an opposite angular direction from said longitudinal axis (Claim 5, Lines 1-6).

In regard to claim 38, ‘396 teaches in which said distal bendable portion of the cannula is configured to bend in a first angular direction from said longitudinal axis through a maximum angle greater than 180 degrees and to bend in a second angular direction from said longitudinal axis through a maximum angle less than 180 degrees (Claim 6, Lines 1-5).

In regard to claim 41, ‘396 discloses an endoscope (Claim 1, Line 1) comprising: 
a steering actuation hub and a cannula extending distally therefrom along a longitudinal axis and having a bendable distal portion (Claim 1, Lines 2-4); 
(Claim 1, Lines 5-7); 
an elongated, rod-shaped first lever mounted to the steering hub for pivoting motion about a pivot axis transverse to said longitudinal axis and extending away from the steering hub in a first direction transverse to the longitudinal axis (Claim 1, Lines 8-12);
an elongated, rod-shaped second lever mounted to the steering hub for pivoting motion about said pivot axis and extending away from the steering hub in a second direction that is transverse to the longitudinal axis and is different from the first direction (Claim 1, Lines 13-17);
wherein each of said first and second levers is positioned relative to the handle to be engaged with a finger of a user holding said handle in a pistol-like grip (Claim 1, Lines 18-20); and
cables operatively connecting said first and second levers with the bendable distal portion of the cannula to cause said bendable distal portion of the cannula to bend relative to said longitudinal axis of the cannula in response to pivoting said first and second levers about said pivot axis (Claim 1, Lines 21-26);
wherein said bendable distal position of the cannula is configured to bend to an angle and in a direction relative to said longitudinal axis determined by degrees and directions of pivoting of said levers (Claim 1, Lines 27-30); and
(Claim 1, Lines 31-36); 
wherein pulling the second lever proximally bends said distal portion of the cannula through said second angle and pivots the first lever distally and pushing said second lever distally and pushing said second lever distally bends said distal portion through said first angle and pivots the first lever proximally (Claim 1, Lines 37-42).
 ‘396 is silent with respect to wherein said cannula is mounted for rotation about said longitudinal axis relative to said pistol-grip handle. 
Ouyang teaches of an analogous handheld endoscope comprising a cannula (120) with a fluid hub and connection assembly (130) at a proximal end of the cannula.  The fluid hub and connection assembly (130) and cannula are detachably attached to a pistol grip handle (140) via a mechanical connector (320).  The cannula is rotatable with respect to the proximal portion of the assembly (130) and the pistol grip handle (140) via sleeve bearing (330).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the endoscope of ‘396 with the sleeve bearing of Ouyang enabling rotation of the cannula with respect to the pistol grip handle thereby providing a physician with increased maneuverability of the shaft within a body cavity.
Allowable Subject Matter
Claims 21-28, 31-38 and 41 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US20180256009          US20180184892          US20140111634          US20140107416          US20120236138          US20090225159          US20070225556          US20170188795          US20190246884          US20130324973          US20110054446          US20120286020          US20100168827          US20100069834          US20050277874          US20050277875          US20110092775          
US6221007          US9736342          US8998844          US7931616          US7606609          US6033378          US8523808          US6793882          US8197398

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is 571270-1430. The examiner can normally be reached Monday-Friday 6am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request AIR at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center EBC at 866-217-9197 





/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	December 3, 2021